EXHIBIT 10.1
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


 
    THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is entered
into as of June 13, 2014 (the “Effective Date”), by and between Cadiz Inc., a
Delaware corporation (the "Company") and Keith Brackpool, an individual
("Brackpool").
 
    WHEREAS, Brackpool is currently employed by the Company under the terms and
conditions described in an employment agreement with the Company dated May 22,
2009 (the ”2009 Agreement”);
 
    WHEREAS, on April 25, 2014, the Board of Directors of the Company approved
and adopted, subject to approval by this Company’s stockholders, the Company’s
2014 Equity Incentive Plan (the “2014 Plan”);
 
    WHEREAS, on June 10, 2014, the Company’s stockholders voted to approve the
2014 Plan;
 
    WHEREAS, the Company and Brackpool wish to amend and restate the 2009
Agreement pursuant to the terms and conditions set forth in this Agreement and
the 2014 Plan; and
 
    WHEREAS, this Agreement shall constitute an “Award Agreement” as defined in
the 2014 Plan; and
 
    NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and Brackpool (collectively, the
“Parties”) agree as follows:
 
    1.           TERM OF EMPLOYMENT.  The terms and conditions of Brackpool's
employment under this Agreement shall be effective as of the Effective Date and
shall continue until terminated in accordance with the termination provisions of
Section 6 below.
 
    2.           DUTIES.  Brackpool shall be employed as the Chairman of the
Board of Directors of the Company (“Chairman”).  Brackpool's duties and
responsibilities shall relate, generally, to those ordinarily performed by the
Chairman of a publicly traded corporation.  Brackpool further consents to serve
in further capacities as an officer and/or director of the Company or any
subsidiary or affiliate of the Company without any additional salary or
compensation.  Brackpool's base of operations shall be at the corporate
headquarters office of the Company in Los Angeles, California, unless changed by
mutual agreement.  However, Brackpool shall also render services at such other
sites as necessary from time to time to properly perform his duties.
 
    3.           NECESSARY SERVICES.
 
       a.           Performance of Duties.  Brackpool agrees that he will at all
times faithfully, industriously and to the best of his ability, experience and
talents, perform to the reasonable satisfaction of the Company all of the duties
that may be assigned to him hereunder and shall devote such time to the
performance of these duties as may be necessary therefor.  Provided that
Brackpool otherwise performs his duties in a satisfactory manner, nothing herein
shall require Brackpool to provide such services on a full-time basis or  shall
preclude Brackpool from spending a reasonable amount of time in the pursuit of
other business opportunities, the management of his personal investments or with
any charitable or civic venture with which Brackpool may be involved as long as
such activities do not result in any conflicts with respect to Brackpool’s
duties to the Company hereunder, or violate any conflicts of interest policy
which may be maintained from time to time by the Company.
 
       b.           Exclusive Services.  Brackpool agrees that during the period
of his employment hereunder, Brackpool shall, subject to subsection (a), above,
provide services exclusively pursuant to this Agreement, and Brackpool will not,
without the prior written consent of the Company (which consent may not be
unreasonably withheld), directly or indirectly:
 
          (i)  engage in the business of, or own or control any interest in
(except as a passive investor owning less than 10% of the equity securities of a
publicly held company), or act as director, officer of employee of, or
consultant to, any individual, partnership, joint venture, corporation or other
business entity, directly or indirectly engaged anywhere in the United States,
its possessions or territories, in any business competitive with the business
then being carried on by the Company or any affiliate;
 
          (ii)  plan or organize any business activity competitive with the
business or planned business of the Company or its affiliates, or combine,
participate, or conspire with other employees of the Company or its affiliates
or other persons or entities for the purpose of organizing any such competitive
business activity; or
 
          (iii)  divert or take away, or attempt to divert or take away, any of
the customers or potential customers of the Company or its affiliates, either
for himself or for any other person, firm, partnership, corporation or other
business entity.
 
    4.           BASE COMPENSATION.  Subject to such deductions as the Company
may from time to time be required to make pursuant to law, governmental
regulation or order, the Company agrees to pay to Brackpool a base cash salary
of $275,000 per annum.  Payments of base salary shall be made in accordance with
the normal payroll practices of the Company.  Notwithstanding the foregoing, and
with respect to the period commencing July 1, 2014 and ending December 31, 2016,
Brackpool agrees that, effective July 1, 2014 on a pro-rata basis through the
remaining six months of calendar 2014 and the entire calendar years 2015 and
2016, his base salary shall be reduced to $35,000 in cash per annum (subject to
Brackpool’s receipt of restricted stock units as described in Section 5(a)
below).
 
    5.           OTHER COMPENSATION. In addition to the base compensation set
forth in Section 4 above, the Company agrees to provide additional compensation
(“Other Compensation”) to Brackpool as follows:
 
       a.           RSU Grants – Quarterly Vesting. . Concurrently with the
reduction in Brackpool’s base cash salary as described in Section 4 above, on
July 1, 2014 the Company shall grant to Brackpool 100,000 restricted stock units
(“RSU’s”) pursuant to the 2014 Plan.  The RSU’s shall vest ratably in ten equal
quarterly installments on the final day of every quarter over the 30 month
period commencing July 1, 2014, subject to Brackpool’s continuing employment as
of each such vesting date.  Notwithstanding such vesting schedule, all
outstanding but as yet unvested RSU’s provided for in this subsection (a) shall
accelerate and immediately vest on the first to occur of (x) a Change in Control
(as defined in the 2014 Plan) or (y) the date of the termination of this
agreement (i) by Brackpool pursuant to Section 6(a)(iv) below, (ii) by the
Company without Cause pursuant to Section 6(a)(v) below or (iii) as a result of
Brackpool’s death or Disability pursuant to Section 6(a)(i) below.  All vested
RSU’s (whether vesting ratably or by acceleration) shall be distributed to
Brackpool in shares of the Company’s stock on the earlier of (A) January 1,
2017, (B) the date a Change in Control occurs or (C) the date of the termination
of this agreement (i) by Brackpool pursuant to Section 6(a)(iv) below, (ii) by
the Company without Cause pursuant to Section 6(a)(v) below or (iii) as a result
of Brackpool’s death or Disability pursuant to Section 6(a)(i) below.
 
       b.           RSU Grants – Milestone Shares.  On July 1, 2014 the Company
shall grant to Brackpool 100,000 restricted stock units (“RSU’s”) pursuant to
the 2014 Plan.  The RSU’s shall vest as a performance goal based milestone award
once construction financing necessary for the implementation of the Cadiz Valley
Water Conservation and Storage Project, as defined in the approved Final
Environmental Impact Report, is secured (the “Milestone Event”), provided that
the Milestone Event shall have occurred not later than June 10, 2017.  The
determination as to whether and when the Milestone Event has occurred shall be
made by the Committee then administering the 2014 Plan pursuant to Section 4 of
the 2014 Plan, acting reasonably and in good faith.  Notwithstanding the above,
the 100,000 RSU’s provided for in this subsection (b) (hereinafter, the
“Milestone Shares”) shall accelerate and immediately vest upon a Change in
Control (as defined in the 2014 Plan).  All Milestone Shares (whether vesting
upon the Milestone Event or by acceleration) shall be distributed to Brackpool
in shares of the Company’s stock immediately upon vesting.
    
       c.           Discretionary Annual Bonus.  Following the conclusion of
each fiscal year during the term of this Agreement, the Board shall make a good
faith evaluation of the performance of Brackpool during such year, on the basis
of which Brackpool shall receive a bonus in an amount and upon such other terms
and conditions as shall be determined at the discretion of the Board.


       d.           Other Equity Based Compensation.  In the event that the
Company, following the execution of this Agreement, adopts a new compensation
plan or program for senior management (the “Compensation Plan”), then Brackpool
shall be invited to participate in the Compensation Plan.  Brackpool’s
participation in the Compensation Plan shall be negotiated between Brackpool and
the Company in good faith at a level consistent with that of a member of senior
management with comparable duties and responsibilities.
 
       e.           Fringe Benefits.  In addition to the compensation set forth
above, Brackpool shall be entitled to the following benefits:
 
          i.           Four (4) weeks paid annual vacation, provided that no
more than two weeks are to be taken consecutively;
 
          ii.           Sick leave and personal leave with pay in accordance
with the prevailing policies of the Company;
 
          iii.           Medical coverage under the group medical insurance plan
of the Company (or COBRA coverage, at the election of Brackpool);
 
          iv.           Participation in any pension, profit-sharing, 401(k), or
deferred compensation plan maintained by the Company for the general benefit of
its employees; provided, however, that in the event the Company maintains a
matching 401(k) plan and, in any year in which Brackpool’s base cash
compensation has been reduced as described in Section 4 above the Company is
prohibited under applicable statute, rule, regulation or otherwise from matching
the full amount which Brackpool has contributed to the plan, then the Company
shall, within thirty (30) days following the end of such year, pay as additional
compensation to Brackpool a cash sum equal to the difference between (x) the
amount of the matching contribution which would have been made by the Company to
the plan for the benefit of Brackpool had all RSU’s which vested during such
year pursuant to Section 5(a) been deemed compensation to Brackpool for purposes
of the plan and (y) the amount of the matching contribution actually made by the
Company to the plan for the benefit of Brackpool for such year;
 
          v.           An automobile allowance and/or access to Company vehicles
consistent with the Company’s prior practice concerning Brackpool;
 
          vi.           Participation in any other benefit plan maintained by
the Company for the general benefit of its employees; and
 
          vii.           Any other benefits not specifically set forth herein as
may be granted by the Company in its sole and absolute discretion.
 
       f.           Deduction and Reimbursement.  Brackpool hereby agrees that
the Company may deduct and withhold from the compensation payable to Brackpool
hereunder any amounts of money required to be deducted or withheld by the
Company under the provisions of any and all applicable local, state or federal
statutes or regulations or any amendments thereto hereafter enacted requiring
the withholding or deducting of compensation.
 
       g.           Adjustment of Share Amounts.  The awards and shares issuable
to Brackpool under the 2014 Plan pursuant to this Agreement (including, without
limitation, the RSU Grants described in Sections 5(a) and 5(b) above) shall be
subject to adjustment pursuant to and in accordance with Section 16 of the 2014
Plan.
 
    6.           TERMINATION.  This Agreement continue in full force and effect
unless and until terminated as provided in this Section.
 
       a.           Termination Events.  This Agreement shall terminate:
 
          i.           Upon the death or Disability of Brackpool, "Disability"
having the definition set forth in the 2014 Plan.
 
          ii.           At the election of the Company, upon a Change in
Control  or at such time, if any, as the Company ceases to conduct business for
any reason whatsoever.
 
          iii.           At the election of the Company, upon the dismissal of
Brackpool by the Company for Cause.  For purposes of this Agreement, "Cause"
shall mean any of the following that has a material adverse effect upon the
Company or any Subsidiary:
 
             (1)           Brackpool’s material failure to perform his duties
which remains uncured for more than ten (10) days after a written warning
(except in the case of a deliberate and bad faith failure to perform his duties,
which shall require no warning),
 
             (2)           Brackpool’s breach of his fiduciary duty to the
Company,
 
             (3)           Brackpool’s indictment (or equivalent) for a felony
or other serious crime, or
 
             (4)           Brackpool’s commission of a wrongful act that would
make the continuance of his employment by the Company detrimental to the
Company.
 
          iv.           At the election of Brackpool, upon a material breach by
the Company of any term or condition of this Agreement or upon a material change
in Brackpool’s job title or a material reduction in Brackpool’s duties and
responsibilities hereunder.
 
          v.           At the election of either party, without Cause.
 
       b.           Payments Following Termination.  Following termination of
this Agreement, whether for any of the reasons specifically set forth above or
for any other reason, the Company shall have no obligation to make payments to
or bestow benefits upon Brackpool after the date of termination except as may be
required by law, as described in this subsection (b), and under the 2014 Plan
(to the extent not otherwise provided for in this Agreement).  References under
this Agreement to Brackpool’s termination of employment or the termination of
this Agreement shall be deemed to refer to the date upon which Brackpool has
experienced a “separation from service” within the meaning of Code Section 409A,
as defined below:
 
          i.           In the event of termination of this Agreement by the
Company pursuant to Section 6(a)(i) as the result of Brackpool’s death or
Disability, Brackpool or his estate shall be entitled to receive (i) all RSU’s
thereupon vested pursuant to Section 5(a) hereof; (ii) base compensation as set
forth in Section 4 above for a period of two (2) years following Brackpool’s
death or Disability as though Brackpool were continuing to provide services to
the Company under this Agreement; and (iii) the Milestone Shares, should the
Milestone Event occur on or following the date of termination but not later than
June 10, 2017.  Any such payment shall be in addition to, and not in lieu of,
any payments made pursuant to any Company provided death or disability benefit
plans.
 
          ii.           In the event of termination of this Agreement by the
Company concurrently with or following a Change in Control pursuant to Section
6(a)(ii) above, Brackpool shall be entitled to receive (i) base compensation as
set forth in Section 4 above for a period of two (2) years following the
effective date of termination, as though Brackpool were continuing to provide
services to the Company under this Agreement, and (ii) for a period of two (2)
years following the effective date of termination, all Other Compensation as
described in Section 5(e) above to the extent that such benefits can then
lawfully be made available by the Company (or the Company’s successor in
interest) to Brackpool.
 
          iii.           In the event of termination of this Agreement by the
Company for Cause pursuant to Section 6(a)(iii) above, or in the event of
termination of this Agreement by Brackpool without Cause pursuant to Section
6(a)(v) above, the Company shall have no further liability or obligation to
Brackpool under this Agreement other than the Company's obligation to pay base
compensation as set forth in Section 4 above and fringe benefits as described in
Section 5(e) above and to issue shares with respect to the RSU‘s which have
theretofore vested as described in Section 5(a) above, all to the extent that
such base compensation, fringe benefits or shares underlying RSU’s are accrued
but unpaid or unissued as of the effective date of termination.
 
          iv.           In the event of termination of this Agreement by
Brackpool pursuant to Section 6(a)(iv) above or by the Company without Cause
pursuant to Section (a)(v) above, or in the event of termination of this
Agreement by the Company for any reason not specifically set forth above,
Brackpool shall be entitled to receive (i) all RSU’s thereupon vested pursuant
to Section 5(a) hereof; (ii) base compensation as set forth in Section 4 above
for a period of one (1) year following the effective date of termination, as
though Brackpool were continuing to provide services to the Company under this
Agreement, (iii) the Milestone Shares, should the Milestone Event occur on or
following the effective date of termination but not later than June 10, 2017;
and (iv) for a period of one (1) year following the effective date of
termination, all Other Compensation as described in Section 5(e) above to the
extent that such benefits can then lawfully be made available by the Company (or
the Company’s successor in interest) to Brackpool.
 
          v.           The termination of this Agreement shall not affect the
right of Brackpool to exercise any stock option, to purchase securities of the
Company, or to receive payments or equity securities under any incentive plans
in which Brackpool participates, which rights may have vested under the terms of
the applicable equity grant or incentive plan prior to the date of
termination.  For purposes of this Agreement, RSUs which vest, and shares which
are issuable to Brackpool on an accelerated basis pursuant to Sections 5(a) or
5(b) above as a consequence of Brackpool’s termination shall constitute rights
vested prior to the date of termination.


       c.           Return of Company's Property.  If this Agreement is
terminated for any reason, the Company may, at its option, require Brackpool to
vacate his offices prior to the effective date of a termination and to cease all
activities on the Company’s behalf.  Brackpool agrees that on the termination of
this Agreement in any manner, he will immediately deliver to the Company all
notebooks, brochures, documents, memoranda, reports, files, books,
correspondence, customer lists, or other written or graphical records, and the
like, relating to the business or work of the Company, which are or have been in
his possession or under his control and which have not been returned to the
Company.  Brackpool hereby expressly acknowledges that all such materials
referenced above are the property of the Company.
 
       d.           Public Identification.  If this Agreement is terminated for
any reason, Brackpool shall immediately and forever thereafter cease to hold
himself out to any person, firm, partnership, corporation or other entity as an
employee, agent, independent contractor or representative of the Company or of
any entity owned by, or affiliated with, the Company.
 
       e.           Timing of Payments Under Certain Circumstances.  With
respect to any amount that becomes payable to or for the benefit of Brackpool
under this Agreement upon Brackpool’s Separation from Service (as defined below)
for any reason, the provisions of this subsection (e) will apply,
notwithstanding any other provision of this Agreement to the contrary.  If the
Company determines in good faith that Brackpool is a “specified employee” within
the meaning of Section 409A of the Internal Revenue Code, any Treasury
regulations promulgated thereunder and any guidance issued by the Internal
Revenue Service relating thereto (collectively, “Code Section 409A”), then to
the extent required under Code Section 409A, payment of any amount of deferred
compensation that becomes payable to or for the benefit of Brackpool upon
Separation from Service (other than by reason of the death of Brackpool) and
that otherwise would be payable during the six-month period following
Brackpool’s Separation from Service shall be suspended until the lapse of such
six-month period (or, if earlier, the date of Brackpool’s death).  A “Separation
from Service” of Brackpool means Brackpool’s separation from service, as defined
in Code Section 409A, with the Company and all other entities with which the
Company would be considered a single employer under Internal Revenue Code
Section 414(b) or (c), applying the 80% threshold used in such Internal Revenue
Code Sections or any Treasury regulations promulgated thereunder.  Any payment
suspended as provided in this subsection (e), unadjusted for interest on such
suspended payment, shall be paid to Brackpool in a single payment on the first
business day following the end of such six-month period or within 30 days
following the death of Brackpool, as applicable, provided that the death of
Brackpool during such six-month period shall not cause the acceleration of any
amount that otherwise would be payable on any date during such six-month period
following the date of Brackpool’s death.
 
    7.           EXPENSES.  The Company shall reimburse Brackpool for all
out-of-pocket expenses incurred by Brackpool in the performance of his duties
hereunder, including, but not limited to, telephone, travel, and office
expenses, all subject to such written guidelines and/or requirements for
verification as the Company may, in its sole and absolute discretion, establish.
 
    8.           CONFIDENTIALITY AND TRADE SECRETS.  For purposes of this
Section 8, the term "Company" shall collectively refer to the Company and any
affiliate thereof.
 
       a.           Confidential Information.  Brackpool shall keep in strictest
confidence all information relating to the business, affairs, products,
customers and suppliers of the Company (collectively hereinafter referred to as
"Trade Secrets"), which Brackpool has obtained or may acquire in the course of
his employment by the Company and which is not otherwise generally known to the
public.  Brackpool acknowledges that such Trade Secrets are of great value, and
have been developed and/or acquired at great expense to the Company, and the
Company would not enter into this contract of employment and such information
would not be made available to Brackpool in Brackpool's fiduciary capacity
unless the Company were assured that all such information will be used for the
exclusive benefit of the Company.  Accordingly, during the term of this
Agreement, and at all times thereafter, Brackpool shall not publish,
communicate, divulge, disclose or use, whether or not for his own benefit, any
such information without the prior written consent of the Company.
 
       b.           Non-Competition.  Brackpool agrees that during the period of
his employment, Brackpool will not, directly or indirectly, engage in the
business of, or own or control any interest in (except as a passive investor
owning less than 10% of the equity securities of a publicly held company), or
act as a director, officer of employee of, or consultant to, any individual,
partnership, joint venture, corporation or other business entity, directly or
indirectly engaged in any country in which the Company conducts business
(including, without limitation, the United States, its possessions and
territories), in any business competitive with the business then being carried
on by the Company.
 
       c.           Client Information.  Brackpool hereby specifically agrees
that he will not utilize any information concerning the customers, licensees or
other clients, partners or affiliates of the Company which Brackpool acquires
during the term of this Agreement, whether or not the same originated through
Brackpool's efforts, for any purpose detrimental to the business of the
Company.  Without limitation of the foregoing, Brackpool agrees that he shall
not at any time interfere with any existing contracts of the Company, and
further agrees that he shall not engage in business discussions with any person
or entity with whom he or the Company are in negotiations at the time he ceases
to be an employee of the Company until after such negotiations have been
concluded.
 
       d.           Solicitation of Employees.  Brackpool acknowledges that
important factors in the Company's business and operations are the loyalty and
good will of its employees and its customers.  Accordingly, Brackpool agrees
that both during the term of this Agreement and after the expiration or
termination of this Agreement he will not enter into, and will not participate
in, any plan or arrangement to cause any of the Company's employees to terminate
his employment with the Company or hire any of such employees in connection with
business initiated by Brackpool or any other person, firm or
corporation.  Brackpool further agrees that information as to the capabilities
of the Company's employees, their salaries and benefits, and the other terms of
their employment is confidential and proprietary to the Company and constitutes
its valuable trade secrets.
 
       e.           Ongoing Obligation.  The provisions in this Section 8 shall
be binding during Brackpool's employment and at all times thereafter, regardless
of the circumstances or reasons for termination of this Agreement.  In the event
the provisions in this Section 8 are more restrictive than permitted by the laws
of the jurisdiction in which enforcement of this provision is sought, such
provisions shall be interpreted to extend only over the maximum period of time,
range of activities or geographic area as to which it may be enforceable.
 
    9.           REMEDY FOR BREACH.  Brackpool acknowledges that the services to
be rendered by him hereunder are of a special, unique and extraordinary
character, which gives this Agreement a peculiar value to the Company, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law, and a breach by Brackpool of the provisions of this Agreement will cause
the Company irreparable injury.  It is, therefore, expressly acknowledged that
this Agreement may be enforced by injunction and other equitable remedies,
without bond.  Such relief shall not be exclusive, but shall be in addition to
any other rights or remedies Company may have for such breach, and Company shall
be entitled to recover all costs and expenses, including reasonably attorneys'
fees, incurred by reason of any breach of the covenants of this
Agreement.  Similarly, the provisions of this Section 9 shall not it any way
limit any rights or remedies to which Brackpool may be entitled in the event of
a breach by the Company of any obligations of the Company arising under this
Agreement.
 
    10.             LITIGATION AND ATTORNEYS FEES.  In the event of any
litigation or arbitration between the parties hereto in connection with this
Agreement or to enforce any provision or right hereunder, each party to such
litigation or arbitration shall pay its own costs and expenses.
 
    11.             BOARD ACTIONS.  Any actions required to be taken or
determinations to be made by the Board under this Agreement may, at the
discretion of the Board, be taken or made by the Compensation Committee or any
other duly authorized committee of the Board.
 
    12.             ADDITIONAL ACKNOWLEDGMENTS.
 
       a.           Brackpool understands that the terms of this Agreement may
be required to be disclosed in, or filed as an exhibit to, the Company’s annual
proxy statement or other reports filed publicly with the U.S. Securities and
Exchange Commission.
 
       b.           Brackpool acknowledges and agrees that he has fully read and
understands this Agreement, has been advised to and has been given the
opportunity to consult with his attorney concerning this Agreement, has been
advised that the Company's attorney as not acted as his attorney concerning this
Agreement, has had any questions regarding its effect or the meaning of its
terms answered to his satisfaction and, intending to be legally bound hereby,
has freely and voluntarily executed this Agreement.
 
    13.             GENERAL PROVISIONS.
 
       a.           The failure of the Company at any time to enforce
performance by Brackpool of any provisions of this Agreement shall in no way
affect the Company's rights thereafter to enforce the same, nor shall the waiver
by the Company of any breach of any provision hereof be held to be a waiver of
any other breach of the same or any other provision.
 
       b.           This Agreement shall be binding upon and inure to the
benefit of the parties hereto and the successors and assigns of the Company;
provided, however, it is understood and agreed that the services to be rendered
and the duties to be performed by Brackpool hereunder are of a special, unique
and personal nature and that it would be difficult or impossible to replace such
services; by reason thereof, Brackpool may not assign either the benefits or the
obligations of this Agreement.
 
       c.           Brackpool shall be considered an employee of the Company
within the meaning of all federal, state and local laws and regulations
governing unemployment insurance, workers' compensation, industrial accident,
labor and taxes.
 
       d.           This Agreement is the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
and written agreements and negotiations between the parties.
 
       e.           The headings of the several paragraphs in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.
 
       f.           This Agreement may not be modified except by a written
instrument signed by all parties hereto.
 
       g.           All clauses and covenants contained in this Agreement are
severable, and in the event any of them shall be held to be invalid by any
court, such clauses or covenants shall be limited as permitted under applicable
law, or, if the same are not susceptible to such limitation, this Agreement
shall be interpreted as if such invalid clauses or covenants were not contained
herein.
 
       h.           This Agreement is made with reference to the laws of the
State of California and shall be governed by and construed in accordance
therewith.  Any litigation concerning or to enforce the provisions of this
Agreement shall be brought in the courts of the State of California.
 
       i.           Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, may, with the prior consent of both the Company
and Brackpool, be settled by binding arbitration in Los Angeles, California in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.
 
    14.             SECTION 409A.
 
       a.           It is the intention of Company and Brackpool that this
Agreement shall comply with the requirements of Code Section 409A. All payments
under this Agreement are intended to be excluded from the requirements of Code
Section 409A or be payable on a fixed date or schedule under Code Section 409A.
All payments made under this Agreement shall be strictly paid in accordance with
the terms of this Agreement. Notwithstanding any other provision of this
Agreement to the contrary, if Company or Brackpool determines that any
compensation or benefit payable under this Agreement may be subject to Code
Section 409A(a)(1), Company and Brackpool, at the request of either but with the
written consent of the other, which consent shall not be unreasonably withheld,
shall adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions necessary or appropriate to cause the
compensation and benefits payable under this Agreement not to be subject to Code
Section 409A(a)(1) and to preserve the intended tax treatment of such
compensation and benefits. Each payment of compensation under this Agreement
shall be treated as a separate payment of compensation for purposes of Code
Section 409A.
 
       b.           Any reimbursements or in-kind benefits provided under this
Agreement that are subject to Code Section 409A shall be made or provided in
accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (A) any reimbursement is for expenses incurred
during the period of time specified in the Agreement, (B) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
       c.           Company shall not make any deductions for money or property
that Brackpool owes to Company, or offset or otherwise reduce any sums that may
be due or become payable to or for the account of Brackpool, from amounts that
constitute deferred compensation for purposes of Code Section 409A.
 
       d.           Brackpool’s right to any deferred compensation, as defined
under Code Section 409A, shall not be subject to borrowing, anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors, to the extent necessary to avoid tax, penalties and/or
interest under Code Section 409A or otherwise.
 
    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.
 
 

  BRACKPOOL:        /s/ Keith Brackpool   Keith Brackpool     

 
 

  THE COMPANY        Cadiz Inc.          By:  /s/ Murray Hutchison     Murray
Hutchison      Chair, Compensation Committee 

 
 
